UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4429


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JAMES WEBSTER MORROW,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:07-cr-00336–FL-1)


Submitted:    March 18, 2009                 Decided:   April 27, 2009


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M.   Hayes,   Banumathi  Rangarajan,   Assistant  United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Webster Morrow pled guilty to one count of being

a felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1), 924 (2006).                  In sentencing Morrow, the district

court overruled his objection to a two-level enhancement for

obstruction        of   justice       and        adopted      the    presentence     report

without change.         The district court sentenced Morrow to seventy

months’      imprisonment,           which       fell       within     Morrow’s     advisory

guidelines range.           Morrow timely noted his appeal and argues

that   the    district     court       erred         in    enhancing    his    sentence   for

obstruction of justice.                After considering the record and the

arguments     of    the   parties,          we       reject    Morrow’s       arguments   and

affirm the judgment of the district court.

             The    sentencing         guidelines           provide     for    a   two-level

enhancement if a “defendant willfully obstructed or impeded, or

attempted to obstruct or impede, the administration of justice

with respect to the investigation, prosecution, or sentencing of

the instant offense of conviction, and . . . the obstructive

conduct      related      to     .     .     .        the     defendant’s       offense   of

conviction[.]”            U.S.       Sentencing            Guidelines     Manual     § 3C1.1

(2007).

             Obstructive conduct that occurs prior to the start of

the investigation of the offense may be covered “if the conduct

was    purposefully        calculated,               and     likely,     to     thwart    the

                                                 2
investigation       or     prosecution      of     the    offense      of     conviction.”

USSG § 3C1.1, comment (n.1).                     Obstructive conduct within the

meaning      of     § 3C1.1         includes,      but     is      not        limited     to,

“threatening, intimidating, or otherwise unlawfully influencing

a co-defendant, witness, or juror” and “threatening the victim

of   the   offense        in   an    attempt      to     prevent    the       victim     from

reporting the conduct constituting the offense of conviction.”

USSG § 3C1.1, comment (n.4(a), (k)).

             Morrow       argues     that    Application        Note      1    to   § 3C1.1

required the district court to find that his conduct both “was

purposefully         calculated”           and     “likely”         to        thwart      the

investigation or prosecution of his offense of conviction in

order to enhance his sentence for obstruction of justice, and

that   the    district         court    misapplied        § 3C1.1        by    failing     to

explicitly        state    these     findings.           Morrow    argues       that     this

failure by the district court was an error of law requiring de

novo review by this court as opposed to review for clear error.

See United States v. Kiulin, 360 F.3d 456, 460 (4th Cir. 2004);

United States v. Williams, 152 F.3d 294, 302 (4th Cir. 1998).

             Morrow        never       challenged         the      findings         in    the

presentence report that he threatened to kill a witness and the

witness’ girlfriend if they reported to the police that Morrow

had a firearm.            Rather, Morrow simply claimed that he did not

intentionally        threaten        the    witness       and      that       the   witness

                                             3
misunderstood      his     behavior.           In    the    presentence        report,     the

probation officer, in response to Morrow’s objection, referenced

the examples of obstructive conduct in Application Notes 4(a)

and   4(k)   to    § 3C1.1        and    reiterated        the    facts      from   Morrow’s

offense that fell within these examples.                         By overruling Morrow’s

objection    to    the     presentence         report       based       on   the    probation

officer’s recommendation, the district court implicitly adopted

the   findings      in     the     presentence           report       responsive     to    the

objection.        Williams, 152 F.3d at 301.                          The court need not

reference    the    text     of     an     Application          Note    in   making       those

findings, and Morrow’s first claim, therefore, is without merit.

             Morrow        next     argues          that        the     record       contains

insufficient       evidence        to     prove     by     a     preponderance       of    the

evidence that he purposefully calculated any threat in order to

thwart   the       investigation          of       the     instant       offense.      Morrow

essentially       claims    that        because     all    of     his    conduct     was   not

obstructive, none of his conduct was.                       Our review of the record

leads us to conclude that this claim is without merit.

             Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     AFFIRMED

                                               4